EXAMINER’S AMENDMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Stark on December 13, 2021.
The application has been amended as follows: 
Regarding claim 1:
In line 2, “a fusion implant coupleable to a plurality of fused vertebra,” has been changed to “a fusion implant couplable to a plurality of fused vertebrae,”.  
In lines 2-4, “the fusion implant including bilateral placement of pedicle screws at each fusion level and bilateral connecting rods between the pedicle screws on each side of the fused vertebra,” has been changed to “the fusion implant including two sets of pedicle screws configured for bilateral placement at each fusion level and two connecting rods configured for bilateral placement between the pedicle screws on each side of the plurality of fused vertebrae,”.

In lines 7-9, “a second bilateral set of tension components coupleable to one of the bilateral connecting rods between two of the plurality of fused vertebra and a second adjacent unfused vertebra” has been changed to “a second bilateral set of tension components couplable to a respective one of the bilateral connecting rods between two of the plurality of fused vertebrae and couplable to a second adjacent unfused vertebra”.  
In line 12, “vertebra as a function” has been changed to “vertebrae as a function”.
In line 13, “the tension component,” has been changed to “the first bilateral set of tension components,”.  
In line 16, “tension components two additional sublaminar tethers” has been changed to “tension components includes two additional sublaminar tethers”.  
In lines 17-20, “wherein the first bilateral set of tension components includes two sublaminar tethers coupling the first adjacent unfused vertebra and one of the bilateral connecting rods, and the second bilateral set of tension components includes two additional sublaminar tethers coupling the second adjacent unfused vertebra and one of the bilateral connecting rods.” has been changed to “wherein the first bilateral set of tension components includes two sublaminar tethers configured to couple the first adjacent unfused vertebra and respective ones of the bilateral connecting rods, and the 
Regarding claim 2, in line 3, “implant and to receive” has been changed to “implant to receive”.  
Regarding claim 7, in line 2, “first tension component” has been changed to “first bilateral set of tension components”.  
Regarding claim 8, in line 2, “cranial to the fused vertebra or caudal to the fused vertebra” has been changed to “cranial to the plurality of fused vertebrae or caudal to the plurality of fused vertebrae”.  In lines 3-4, “the fused vertebra” has been changed to “the plurality of fused vertebrae”.    
Regarding claim 21, in line 1, “bilateral tension components are” has been changed to “bilateral set of tension components is”.  In line 3, “bilateral tension components are” has been changed to “bilateral set of tension components is”.
Regarding claim 23, in line 2, “fused vertebra” has been changed to “plurality of fused vertebrae”.  
Regarding claim 24:
In line 2, “first vertebrae and a second vertebrae” has been changed to “first vertebra and a second vertebra”.  
In line 3, “construction” has been changed to “construct”.  
In line 4, “screws include” has been changed to “screws including”.  
In line 5, “pedicle area and lateral” has been changed to “pedicle area of each of the first vertebra and the second vertebra and lateral”.  

In each of lines 12, 14, 17, 20, 22, and 23, “vertebrae” has been changed to “vertebra”.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773